RENDERED: MARCH 26, 2021; 10:00 A.M.
                            NOT TO BE PUBLISHED

                    Commonwealth of Kentucky
                                Court of Appeals

                                 NO. 2020-CA-0202-MR


JUSTIN C. GREEN                                                    APPELLANT



                    APPEAL FROM EDMONSON CIRCUIT COURT
v.                    HONORABLE TIM R. COLEMAN, JUDGE
                            ACTION NO. 19-CR-00038



COMMONWEALTH OF KENTUCKY                                             APPELLEE



                                      OPINION
                                     AFFIRMING

                                    ** ** ** ** **

BEFORE: DIXON, KRAMER, AND MCNEILL, JUDGES.

KRAMER, JUDGE: Justin Green was convicted in Edmonson Circuit Court of

committing third-degree criminal abuse in violation of KRS1 508.120 against his

minor son, B.G. He now appeals, arguing (1) the evidence presented at trial did




1
    Kentucky Revised Statute.
not support an instruction for third-degree criminal abuse; and (2) the trial court

erred by permitting his victim to testify in camera. Upon review, we affirm.

                                 JURY INSTRUCTIONS

               The jury was instructed to determine whether Green was guilty of

several offenses, including but not limited to2 first-degree criminal abuse3

(Instruction No. 4), second-degree criminal abuse4 (Instruction No. 5), or third-

degree criminal abuse (Instruction No. 6). It found him guilty of third-degree

criminal abuse under Instruction No. 6, which provided:

               If you do not find the Defendant guilty under either
               Instruction No. 4 or Instruction No. 5, you will find the
               Defendant, Justin C. Green, Guilty of Criminal Abuse in
               the Third Degree under this Instruction if, and only if,
               you believe from the evidence beyond a reasonable doubt
               all of the following:

                      (a) That in this county on or between
                      January 29, 2019 through January 30, 2019
                      and before the finding of the Indictment
                      herein, he recklessly abused [B.G.] by
                      striking him on the back;

                      (b) That he thereby caused [B.G.] to be
                      subjected to cruel punishment;

               AND


2
  The jury was also instructed to determine whether Green was guilty of assault and witness
tampering.
3
    KRS 508.100.
4
    KRS 508.110.

                                              -2-
                        (c) That [B.G.] was at the time twelve (12)
                        years of age or less.

                 On appeal, Green does not contest that this instruction is legally

consistent with KRS 508.120.5 He also does not contest that the evidence adduced

at trial supported that he struck his victim, B.G., who was seven years old, on the

back per element (a); and that the evidence otherwise supported elements (b)6 and

(c). Rather, the focus of his argument is upon the requisite mens rea of this

offense. In the words of his brief, he contends:




5
    In relevant part, KRS 508.120 provides:

                 (1) A person is guilty of criminal abuse in the third degree when he
                 recklessly abuses another person or permits another person of
                 whom he has actual custody to be abused and thereby:

                        (a) Causes serious physical injury; or

                        (b) Places him in a situation that may cause him
                        serious physical injury; or

                        (c) Causes torture, cruel confinement or cruel
                        punishment;

                 to a person twelve (12) years of age or less, or who is physically
                 helpless or mentally helpless.

6
  Relative to element (b) of Instruction 6, Green states in his brief that “[t]he Commonwealth, at
trial, essentially argued the Appellant striking B.G. with an unknown object caused torture or
cruel punishment.” Green’s intent behind making this statement is unclear; plainly, Instruction 6
demonstrates Green’s statement is accurate. However, if Green is insinuating that striking a
person with any object hard enough to cause significant bruising does not qualify as “cruel
punishment” for purposes of KRS 508.120(c), he is mistaken. See, e.g., Mason v.
Commonwealth, 331 S.W.3d 610, 621-23 (Ky. 2011) (holding that for purposes of the abuse
statutes, significant bruising can be sufficient evidence of “torture” or “cruel punishment”).



                                                 -3-
             [T]here was just simply no evidence supporting either a
             wanton or reckless mental state of mind in the case sub
             judice. Due process requires an instruction on a lesser
             included offense only “when the evidence warrants such
             an instruction.” Parker v. Commonwealth, Ky., 952
             S.W.2d 209, 211-12 (1997). Here, it did not.

             In other words, Green asserts that to the extent any evidence adduced

at trial supported that he abused B.G., it only supported that he abused B.G.

intentionally. Thus, in his view, the jury should only have been instructed

regarding first-degree criminal abuse.

             With that in mind, we now turn to the relevant facts supported by the

evidence adduced at trial. When this incident occurred, B.G. was seven years old.

As indicated, Green is B.G.’s father. He is not married to B.G.’s mother, Whitney,

but he had visitation rights. On Tuesday, January 29, 2019, Green picked up B.G.

for an overnight visit. B.G. returned home the next day with bruising on his back,

which had not been present before B.G. had gone to visit with Green. B.G.

initially refused to say what had caused the bruising, but he eventually told

Whitney that Green’s beagle dog had done it. He then began to cry. After seeing

the bruising, Whitney texted Green a photograph of the bruises and asked what had

happened. Green responded the next morning and said that his dog could have

caused it. He then proceeded to send a few more messages with other explanations

for the bruising, including a suggestion that B.G. may have sustained the bruises

playing with other children.

                                         -4-
             Whitney testified she noticed the bruises on B.G.’s back on the

evening of Wednesday, January 30, 2019, after B.G. had taken a bath. Shortly

afterward, Whitney took B.G. to his pediatrician, Dr. Augusta Mayfield, who

determined that the bruising had been caused by multiple instances of blunt force

trauma. Dr. Mayfield opined – and later opined at the trial of this matter – that the

bruises were the result of abuse. Dr. Mayfield told Whitney that the Cabinet for

Health and Family Services would become involved.

             After the Cabinet was contacted, it directed Whitney to contact the

sheriff. Thereafter, B.G. was interviewed at the Edmonson County Children’s

Advocacy Center regarding his bruises. There, B.G. continued to insist the bruises

had been inflicted by Green’s dog. Consequently, the authorities took no further

action at that time. However, Sergeant Wally Ritter, who observed the interview

on behalf of the Edmonson County Sheriff’s Department, believed, based upon his

training and B.G.’s demeanor, that B.G. was being untruthful.

             The following April, B.G. once again visited with Green. Afterward,

when he returned to Whitney’s custody, he refused to eat or drink. B.G. then told

Whitney that Green, and not the dog, had caused the bruising on his back during

the prior visit in January while he was at Green’s house. When later questioned at

trial about the specifics of what he had related to his mother, B.G. testified in

relevant part:


                                          -5-
BG: My dad hit me with something.

COUNSEL: How did that happen? Does that question
make sense? What had happened that led up to that?
How did that happen?

BG: Um, I slammed the door open by accident and a
bunch of nails fell out.

COUNSEL: Okay. What did he say when that
happened?

BG: Come into the house and wait for me.

COUNSEL: What happened after that?

BG: Um, he spanked me.

COUNSEL: Okay. Where on your body did he spank
you?

BG: On my back.

COUNSEL: Okay. Do you know, what did he use to
spank you with? Did he use something, his hand,
anything?

BG: I don’t know, I was bent over.

COUNSEL: You don’t know because you were bent
over? So, did you ever see what you – how’d that make
you feel?

BG: Sad.

COUNSEL: What happened after that?

BG: Um, he sent me to my room.

COUNSEL: Did he say anything to you after that?

                          -6-
BG: He sent me to my room and all that?

COUNSEL: Right after he spanked you, did he say
anything?

BG: Yeah.

COUNSEL: What did he say?

BG: Well actually, no. He said it after I got out.

....

BG: Um, I came back down. He said I could come back
downstairs, and then he said, um, “I’m sorry and don’t
tell no one. If you tell them, tell them that the dog done
it.”

COUNSEL: Okay. Did the dog do it?

BG: No.

COUNSEL: Had the dog ever scratched you before?

BG: Um, yeah. But I, he, the dog scratched me before,
yeah.

COUNSEL: But did the dog scratch you back then?

BG: No.

COUNSEL: Alright. So, what he told you to say, was
that the truth?

BG: No. That was a lie.

COUNSEL: What happened next?

BG: Um, his girlfriend and his kids came, his girlfriend
and her kids came home.

                            -7-
             At trial, when asked why it had taken him until the following April to

be forthcoming about the cause of the bruises on his back, B.G. testified he had

insisted the dog had done it because Green had told him to do so, and “[b]ecause I

didn’t want to get my dad in trouble.”

             As discussed, Green argues the evidence presented was insufficient to

demonstrate he possessed a “reckless” state of mind. We disagree. The applicable

standard is set forth in KRS 501.020(4), which provides in relevant part:

             A person acts recklessly with respect to a result or to a
             circumstance described by a statute defining an offense
             when he fails to perceive a substantial and unjustifiable
             risk that the result will occur or that the circumstance
             exists. The risk must be of such nature and degree that
             failure to perceive it constitutes a gross deviation from
             the standard of care that a reasonable person would
             observe in the situation.

             Here, after the presentation of the foregoing evidence, the trial court

determined a third-degree criminal abuse instruction could properly be given

because, in its view, this evidence could fairly support an inference that Green,

intending to discipline B.G., caused B.G. to suffer unintended injuries. We agree.

“Proof of intent . . . may be inferred from the character and extent of the victim’s

injuries. Intent may be inferred from actions because a person is presumed to

intend the logical and probable consequences of his conduct and a person’s state of

mind may be inferred from actions preceding and following the charged offense.”

Parker v. Commonwealth, 952 S.W.2d 209, 212 (Ky. 1997); see also Davis v.

                                         -8-
Commonwealth, 967 S.W.2d 574, 581 (Ky. 1998) (in prosecution for criminal

abuse and homicide, “[i]ntent may be inferred from the act itself and/or the

circumstances surrounding it”). Moreover, our Supreme Court has indicated a jury

could reasonably infer a reckless mens rea from evidence indicating the defendant

acted violently toward a child, intending only to quiet the child; or that the

defendant was rough with a child, intending only to scare or discipline the child.

Ratliff v. Commonwealth, 194 S.W.3d 258, 275 (Ky. 2006).

             Here, from B.G.’s telling of it, Green struck him in response to bad

behavior, i.e., B.G. had slammed and thereby damaged a door in Green’s house. It

could also be inferred that Green was unaware of the extent of the injuries he

inflicted upon B.G. until Whitney sent him a picture of the bruises later that

evening. Specifically, B.G. testified he had been wearing a shirt when Green hit

him on his back, and that his reaction to being hit – that it made him feel “sad” –

was largely emotional.

             That Green had not intended to inflict the extent of the injuries he had

inflicted upon B.G. could reasonably be inferred from B.G.’s testimony that Green

apologized to him afterward. Likewise, it could also be reasonably inferred that

Green was surprised at the extent of the injuries he had inflicted upon B.G., based

upon Green’s texted reactions to the picture Whitney sent him of B.G.’s bruises,

and particularly his concessions that perhaps his dog had not caused them. In


                                          -9-
short, the evidence adequately supported a reasonable inference of recklessness,

and it was properly considered a question for the jury. The trial court committed

no error by instructing the jury with respect to third-degree criminal abuse.

                           IN CAMERA TESTIMONY

             Prior to trial, the Commonwealth moved pursuant to KRS 421.350 to

allow B.G. to testify via closed circuit television in the judge’s chambers, rather

than on the witness stand in the courtroom with Green. Its motion was granted.

Now on appeal, Green argues the trial court erred in granting the Commonwealth’s

motion, and for two reasons. First, Green asserts in his brief:

             Here, of interesting note is that almost every reported
             case under KRS 421.350 is associated in some way or
             another with the emotional trauma a child may be
             subjected to when facing the criminal defendant, in an
             open courtroom, who has sexually assaulted him/her.
             This matter had not the slightest allegation of any sexual
             offense.

             In other words, Green appears to believe that KRS 421.350 only

applies to child victims of sexual assault. With that said, Green ignores the plain

language of KRS 421.350. The scope of the statute is set forth in subsection (1),

which provides:

             This section applies only to a proceeding in the
             prosecution of an offense, including but not limited to an
             offense under KRS 510.040 to 510.155, 529.030 to
             529.050, 529.070, 529.100, 529.110, 530.020, 530.060,
             530.064(1)(a), 531.310, 531.320, 531.370, or any
             specified in KRS 439.3401 and all dependency

                                         -10-
             proceedings pursuant to KRS Chapter 620, when the act
             is alleged to have been committed against a child twelve
             (12) years of age or younger, and applies to the
             statements or testimony of that child or another child who
             is twelve (12) years of age or younger who witnesses one
             of the offenses included in this subsection.

(Emphasis supplied.)

             As indicated, KRS 421.350 is broader than what Green portends. For

instance, it applies to witnesses of an offense, not merely victims. It also applies to

offenses and proceedings which have no required relationship to sexual abuse,

such as dependency proceedings. More relevant to this matter, the trial court

correctly determined that KRS 421.350 also applied where, as here, the trial

involved a charge of first-degree criminal abuse which, as an “offense . . . specified

in KRS 439.3401,” is also within the scope of that statute. See KRS 439.3401(k).

             Second, Green argues that, contrary to KRS 421.350(2), the trial court

failed to make a specific finding as to why there was a “compelling need” for B.G.

to testify outside of his presence.

             In determining whether a “compelling need” exists to utilize closed

circuit television for purposes of KRS 421.350, there must exist a “substantial

probability that the child would be unable to reasonably communicate” due to the

presence of the defendant. KRS 421.350(5). Because preventing the alleged

perpetrator from being present during testimony implicates the Confrontation

Clause of the Sixth Amendment, the requisite findings outlined in KRS 421.350 –

                                         -11-
including a specific finding of “compelling need” – must be explicitly made and its

provisions scrupulously followed. Price v. Commonwealth, 31 S.W.3d 885 (Ky.

2000). On appeal, the trial court’s determination under KRS 421.350 will not be

disturbed absent an abuse of discretion. Danner v. Commonwealth, 963 S.W.2d

632 (Ky. 1998).

             That aside, Green’s argument misrepresents the record. The trial

court granted the Commonwealth’s motion during a pre-trial hearing on the

morning of January 9, 2020. At the hearing, B.G.’s therapist, Rebecca Woodrow,

testified regarding the need for B.G. to testify via closed circuit television.

Thereafter, based upon Woodrow’s testimony, the trial court made a specific

finding on the record that there existed a compelling need for B.G. to testify via

closed circuit television and granted the Commonwealth’s motion.

             Regarding why it was substantially probable that B.G. would be

unable to reasonably communicate to the court with the defendant present in the

room with him, Woodrow testified that most children have difficulty facing an

accused in court, especially when the accused is their parent. The record supports

that this was particularly the case with B.G. Woodrow testified B.G. “would likely

be quiet or shut down if he is in the room with the defendant. This is a child who

would whisper to me and stand next to me in my office to share things for quite

some time.” She also explained B.G. was particularly averse to telling the truth if


                                          -12-
he perceived that doing so could be detrimental to the adults in his family. In that

respect, Woodrow related in her own words another incident that had occurred

during the fall of 2019,

             where [B.G.’s] paternal grandparents had come to the
             school for grandparents’ day and he did not tell his
             mother. His mother knew from some other information,
             but he would not tell her, and when she asked him about
             it, he was afraid to tell because he didn’t know if he
             could see his paternal side of the family and he did not
             want to get the adults in trouble.

             It is undisputed that Woodrow possessed the requisite credentials,

experience, and familiarity with B.G. to render an expert opinion relative to

whether a compelling need existed for B.G. to testify outside of the courtroom,

away from Green. Green does not challenge any aspect of Woodrow’s testimony;

indeed, he chose not to cross-examine Woodrow during the January 9, 2020

hearing. Green does not claim that the trial court abused its discretion by relying

upon her testimony to justify its decision. Likewise, because Woodrow’s

testimony was substantial evidence supporting the trial court’s decision, the trial

court did not abuse its discretion. The trial court committed no error in this

respect.

                                  CONCLUSION

             We have reviewed the breadth of Green’s arguments on appeal. He

has identified no instance of reversible error. We therefore AFFIRM.


                                         -13-
           ALL CONCUR.



BRIEF FOR APPELLANT:       BRIEF FOR APPELLEE:

Dennie Hardin              Daniel Cameron
Bowling Green, Kentucky    Attorney General of Kentucky

                           Kristin L. Conder
                           Assistant Attorney General
                           Frankfort, Kentucky




                          -14-